         Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


ELIZABETH MAST,                               §
             Plaintiff                        §
                                              §
v.                                            §
                                              §         CIVIL ACTION NO.
                                              §          5:18-cv-1049
                                              §
LIBERTY LIFE ASSURANCE                        §
COMPANY OF BOSTON,                             §
              Defendant                       §


                     PLAINTIFF’S ORIGINAL COMPLAINT

         Liberty Life Assurance Company of Boston wrongfully denied long-term

disability benefits to Elizabeth Mast.

                                     I. PARTIES

         1.    Plaintiff Elizabeth Mast is a resident of San Antonio, Bexar County,

Texas.

         2.    Defendant Liberty is an insurance company licensed to do business

in Texas and can be served with citation by serving its agent for service of legal

process Corporation Service Company, 211 East 7th Street, Suite 620, Austin,

Texas 78701-3218.

                          II. JURISDICTION AND VENUE

         3.    This lawsuit is a claim for disability benefits provided by an ERISA

welfare benefit plan brought under 29 U.S.C. §1132(a)(1)(B). This court has


                                          1
       Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 2 of 7



jurisdiction over this claim for disability benefits under 29 U.S.C. §1132(e)(1) of

the Employee Retirement Income Security Act of 1974 (“ERISA”).            Venue is

proper in the Western District of Texas, San Antonio Division, in accordance with

29 U.S.C. 1132(e)(2) as the disability benefit payment obligations under the plan

are to Mast at her home in San Antonio, Texas.

                           III. STATEMENT OF FACTS

       4.    Elizabeth Mast worked as a Senior Clinical Monitoring Associate

(CMA) for PAREXEL International. She worked within PAREXEL’s global

research operations department.         PAREXEL is a global provider of

biopharmaceutical services, performing clinical trials on behalf of its

pharmaceutical clients. Mast’s job responsibilities were demanding and complex,

requiring her to understand the clinical trial process and manage teams of site

personnel in that process for clinical trials occurring simultaneously in different,

sometimes remote, locations.    Mast’s job responsibilities required knowledge of

how study drugs being tested work, potential adverse side effects, the safety and

efficacy of the study drugs on humans, clinical report writing, remote management

of research sites, reviewing and reconciling data for accuracy and completeness,

and ensuring compliance with protocols, safety guidelines and FDA rules and

regulations. This work affected safety of human subjects, accuracy of study data,

the bottom line of company funding and its ability to attract new clients and

continue to operate.




                                         2
       Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 3 of 7



       5. Mast suffered from a constellation of conditions that caused her to be

unable to work after December 5, 2016. These conditions included moderate to

severe plaque psoriasis, moderate to severe psoriatic arthritis, moderate to severe

peripheral neuropathy, Monoclonal Gammopathy of Undetermined Significance

(MGUS), obstructive sleep apnea, moderate to severe depression, moderate to

severe cognitive dysfunction, including difficulties with memory, concentration,

and executive functioning, (possibly due to a presumed TIA in September 2015),

and endometrial uterine cancer (May 2016). These diagnoses increased depressive

episodes and adversely impacted her cognitive functioning.

       6. By virtue of her employment with PAREXEL, Mast had short-term

disability (STD) and long-term disability (LTD) coverage. The LTD coverage is

an employer-sponsored group benefit plan administered and underwritten by

Liberty.

       7. Mast’s first day of absence due to disability was December 5, 2016.

Due to her symptoms from major depression, plaque psoriasis, psoriatic arthritis,

polyneuropathy, and cognitive dysfunction, including problems with memory,

concentration, and executive function confirmed by an abnormal neuropsychiatric

examination, Mast was promptly approved for STD benefits, which were paid for

the maximum period of 90 days from December 5, 2016 until March 5, 2017.

Under the benefit plan, if a claimant is unable to return to work after STD benefits

have expired, the claimant transitions to LTD benefits.




                                         3
       Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 4 of 7



      8.    Although she remained unable to work after March 5, 2017, as she

could not perform the difficult and complex tasks that her job required, Liberty

determined that Mast was not entitled to LTD benefits that would have

commenced on March 6, 2017. Liberty sent Mast a letter dated May 23, 2017,

notifying her that her claim for LTD benefits was denied.

      9. Mast timely appealed Liberty’s denial. With her appeal she pointed out

the inaccuracies in Liberty’s decision-making process and Liberty’s failure to

afford proper weight to the opinions of Mast’s treating physicians.

      10.   Despite the medical evidence of her continued disability, Liberty

denied her appeal by letter dated January 5, 2018, indicating that she was capable

of returning to full-time work as a Senior Clinical Monitoring Associate as of

March 6, 2017.

      11.   Mast advised Liberty that she was approved for Social Security

Disability Income (SSDI) on January 21, 2018, and that the Social Security

Administration (SSA) considered Mast disabled beginning December 5, 2016, the

first day that she was absent from PAREXEL due to her disability. She was

awarded benefits without a hearing. Social Security disability benefits are limited

to those individuals who the SSA finds to be disabled from any occupation, a

much higher bar than the “own occupation” standard in the Liberty policy.

Excluding Liberty’s paid consultants, who only provided file reviews, the Social

Security decision was based upon the same medical evidence that Liberty




                                         4
      Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 5 of 7



reviewed before denying Mast LTD benefits. Mast’s base Social Security benefit

is $2,114 per month.

      12. Despite this additional evidence of disability that should have been

afforded significant weight, Liberty refused to reconsider Mast’s claim.

      Exhaustion of Appeal Requirements

      13. Mast exhausted her appeal rights as required by the policy and ERISA

claims regulations.

      Liberty’s Decision Was Contrary to a Preponderance of the Evidence,
      or, in the Alternative, Was an Abuse of Discretion

      14. If the standard of review of Liberty’s decision is determined to be de

novo, the default standard of review for ERISA benefit denials, then Liberty’s

decision to deny Mast LTD benefits was contrary to the preponderance of the

evidence. If Liberty is found to have been granted proper discretionary authority

by the plan that allows for an abuse of discretion standard of review, Liberty’s

decision to deny Mast LTD benefits was an abuse of that discretion.

      15. In the alternative, even if there is language in the policy or plan-related

documents that is interpreted to grant Liberty discretion, such discretionary

language is unenforceable as to Mast’s claim because it is a violation of Texas law

to seek enforcement of a discretionary clause in a disability policy against an

insured living in Texas.     Texas Insurance Code, §1701.062, and 28 Texas

Administrative Code §§3.1201-3.1203.         This anti-discretionary statute and its

accompanying regulations are not preempted by ERISA.



                                         5
       Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 6 of 7



       16. Mast’s LTD benefits should have commenced on March 6, 2017. The

LTD plan entitles her to 60% of her pre-disability pay less applicable offsets.

Social Security disability benefits are an applicable offset.        Mast earned

approximately $8056.38 per month prior to her disability. Her gross LTD benefit

is $4833.83 per month ($8056.38 x .6). Her base Social Security disability benefit

was $2073.40 per month (cost of living increases awarded by the Social Security

Administration are not an offset). As a result, her net monthly LTD benefit from

Liberty after offset is $2760.43.

       17. Since Liberty’s decision to deny Mast LTD benefits resulted in Liberty

saving money, as the carrier was both the decision-maker and the underwriter of

benefits, Liberty acted under a conflict of interest when it decided Mast’s claim

and her appeal. If abuse of discretion is determined to be the proper standard of

review, this conflict of interest should be considered as a factor by this Court in

determining whether or not Liberty abused its discretion.

                     IV. CAUSE OF ACTION UNDER ERISA

      Claim for Disability Benefits

       18. Since Liberty wrongfully terminated her LTD benefits that were to

begin on March 6, 2017 Mast seeks to recover her disability benefits from March

6, 2017 to the present under the authority of 29 U.S.C. §1132(a)(1)(B) of ERISA.

                          V. RELIEF REQUESTED

       19. Mast is entitled to LTD benefits in the amount of $2760.43 per month

beginning March 6, 2017.      As of November 6, 2018, Mast is entitled to the sum


                                         6
       Case 5:18-cv-01049-FB Document 1 Filed 10/05/18 Page 7 of 7



of $55,208.60 in back benefits ($2760.43 x 20 months). Mast requests these back

benefits as well as additional monthly benefits that accrue after November 6, 2018

but during the pendency of this litigation at the rate of $2760.43 per month.

                         VI. ATTORNEY’S FEES

       20. Mast requests her attorney’s fees and costs under 29 U.S.C.A. 1132(g).

                               CONCLUSION

       Wherefore, premises considered, Mast requests back benefits in the amount

of $55,208.60 plus monthly disability benefits that accrue after November 6, 2018

but while this case is pending at the rate of $2760.43 per month. She also requests

her attorney’s fees, for pre-judgment interest at the maximum rate allowed by law,

post-judgment interest, and for such other and further relief, both at law and in

equity, to which she may show herself to be justly entitled.




                                   Respectfully Submitted,

                                   Law Office of Jeffrey E. Dahl
                                   The Travis Building
                                   405 N. St. Mary’s Street, Suite 242
                                   San Antonio, Texas 78205
                                   (210) 527-0900 (Telephone)
                                   (210) 527-0901 (Facsimile)
                                   jdahl@erisaattorneyintexas.com

                                   By: /s/ Jeffrey E. Dahl
                                   Jeffrey E. Dahl
                                   State Bar No. 05310900
                                   Attorney for Plaintiff Elizabeth Mast



                                         7
